Citation Nr: 0013066	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-04 501	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Evaluation of dysfunctional uterine bleeding, rated as 10 
percent disabling from May 21, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.R.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1993 until May 
1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of September 1996 which denied service connection 
for shin splints and a ganglion cyst of the right wrist.  
Service connection was, however, granted for dysfunctional 
uterine bleeding, rated 10 percent disabling, and ganglion 
cyst of the left wrist, evaluated as noncompensably 
disabling, both effective from May 21, 1996.  The veteran 
expressed dissatisfaction with the initial disability 
evaluations for the service-connected disabilities, and 
perfected an appeal of those determinations.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the rating question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the title page of this decision.

This case was remanded by a decision of the Board dated in 
April 1999 to schedule the appellant for a personal hearing.  
At a February 2000 hearing in Phoenix, Arizona, the veteran 
withdrew claims of service connection for a ganglion cyst of 
the right wrist and a compensable evaluation for the service-
connected left wrist ganglion cyst.  38 C.F.R. § 20.204 
(1999).  

Consideration of the rating issue and of the underlying 
merits of the claim of service connection is deferred pending 
completion of the development sought in the remand that 
follows the decision below.


FINDING OF FACT

Competent evidence has been presented which tends to link 
current lower extremity symptoms, claimed as shin splints, to 
shin splints which were diagnosed in service.  


CONCLUSION OF LAW

The claim of service connection for shin splints is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection should be granted 
for shin splints which can be traced to in-service 
symptomatology.  She asserts that she was troubled by such 
symptoms in service and continues to have disability related 
thereto for which service connection should now be granted by 
the Board.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  When disease is shown 
as chronic in service, or within a presumptive period so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In this instance, the Board finds that the claim of service 
connection for shin splints is well grounded.  The service 
medical records reflect that the veteran was treated several 
times during active duty for symptoms diagnosed as shin 
splints, the most recent occasion was approximately a month 
before the appellant was separated from service.  A diagnosis 
of shin splints was recorded on the service discharge 
examination report in May 1996, at roughly the same time that 
she filed her claim.  See Hampton v. Gober, 10 Vet. App. 481 
(1997).  The veteran testified in February 2000 that she 
continued to experience similar residual symptomatology in 
this regard, especially on the right, if she attempted any 
vigorous exercise or activity involving the lower 
extremities.  The record reflects that she has never been 
afforded a post-service VA examination, and states that her 
only treatment has been self-medication.  It is well 
established, however, that the appellant is competent to 
attest to symptomatology she experiences.  Under these 
circumstances, the Board finds that the requirements for a 
well-grounded claim have been adequately met.  Hampton, 
supra.  This is so because the veteran was shown to have been 
treated for shin splints during service and testimony has 
been presented which tends to link current symptoms to those 
experienced in service.  Consequently, to this extent, the 
appeal is granted.


ORDER

The claim of service connection for shin splints is well 
grounded; to this extent, the appeal is granted.


REMAND

As noted above, the Board has determined that the claim of 
service connection for shin splints is well grounded.  VA 
thus has a duty to assist the veteran in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991).

In this regard, the Board notes that, while the veteran's 
statements that she continues to suffer the same symptoms 
with her lower extremities as she did in service are 
sufficient to make her claim well grounded, it does not 
provide a sufficient basis for a grant of service connection.  
This is because there is no current medical evidence which 
provides a diagnosis as to the symptoms she currently 
experiences in her lower extremities.  The Board thus finds 
that a comprehensive orthopedic examination is warranted as 
to this matter.  In the context of a claim for service 
connection, the duty to assist includes the requirement to 
provide the veteran with a thorough and contemporaneous 
medical examination, one that includes a well reasoned 
medical opinion as to whether the claimed disability is 
related to service.  Moore v. Derwinski, 1 Vet. App. 401, 
405-06 (1991); Witherspoon v. Derwinski, 2 Vet. App. 4 
(1991). 

The Board also finds that a remand is required to obtain 
additional evidence pertinent to the veteran's appeal for a 
higher evaluation for her service-connected dysfunctional 
uterine bleeding.  In this regard, the record reflects that 
the appellant was seen throughout service for protracted 
uterine bleeding, but has never been afforded a post-service 
VA examination in this regard.  She presented testimony in 
February 2000 to the effect that her menstrual cycle was 
highly irregular to the extent that she had episodes of 
constant bleeding for up to 45 days and could go up to 90 
days without having a period.  She stated that she also had 
associated symptoms of pain, feelings of coldness, and 
weakness, as well as fertility complications.  It was related 
that she had sought some treatment at the Brooklyn, New York 
VA facility in this regard.  The representative requested a 
rating examination.  The Board agrees that a current 
gynecologic examination is indicated to ascertain the current 
disability picture pertaining to that disorder.  The 
fulfillment of the VA's statutory duty to assist the 
appellant includes providing a thorough and contemporaneous 
medical examination in this regard so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should ask the veteran to 
provide additional information regarding 
any evidence of current or past 
treatment for her gynecologic disorder, 
and any lower extremity symptomatology 
that has not already been made part of 
the record, and should assist her in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should make an 
effort to ensure that all relevant 
records of VA treatment have been 
obtained for review.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

2.  After the above-requested 
development has been completed, the 
veteran should be scheduled for a VA 
gynecology examination for purposes of 
assessing the severity of her service-
connected dysfunctional uterine 
bleeding.  She should also be afforded 
an orthopedic examination where a 
determination should be made as to 
whether a relationship exists between 
current lower extremity symptomatology 
and the in-service findings of shin 
splints.  The examiners should review 
the claims folder and a copy of this 
remand before evaluating the veteran.  
All indicated tests should be conducted.  
A complete rationale for all opinions 
should be provided.

	3.  The RO should review the reports of 
the examinations to determine whether 
the requirements of the remand have been 
satisfied.  If they have not, the report 
should be returned as inadequate, and 
arrangements should be made to ensure 
full compliance with the remand 
instructions.

4.  The RO should thereafter take 
further adjudicatory action on the 
claims, and should also consider the 
assignment of "staged" ratings for the 
dysfunctional uterine bleeding in 
accordance with the principles set out 
in Fenderson, supra.  If any benefit 
sought is denied, a supplemental 
statement of the case should be issued.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until she 
receives further notice.  She may, however, furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



